Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in sentencing defendant without the benefit of an updated presentence investigation. The original presentence report had been prepared for defendant’s sentencing on his first plea on March 24, 1987. That plea was withdrawn and a second plea was entered. Defendant was sentenced on the second plea on July 14, 1987 and his attorney consented to the use of the original presentence report. Defendant had been continuously *998incarcerated and the court was fully familiar with his status (see, People v Brand, 138 AD2d 966, Iv denied 71 NY2d 966; People v Tyrrell, 101 AD2d 946, 947). We have considered the claims raised by defendant in his pro se brief and find each one lacking in merit. (Appeal from judgment of Wyoming County Court, Dadd, J. — promoting prison contraband, first degree.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.